Name: Regulation (EEC) No 1589/75 of the Council of 24 June 1975 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6 . 75 Official Journal of the European Communities No L 163/9 REGULATION (EEC) No 1589/75 OF THE COUNCIL of 24 June 1975 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 14 (7), 28 , 92, 93, 94, 113 to 116, 227 and 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas by virtue of Article 6 (5) of Council Regula ­ tion (EEC) No 1059/69 (!) of 28 May 1969 , laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 1491 /73 (2 ), the variable component is fixed at zero when the amount thereof is less than 0-25 unit of account per 100 kilogrammes of goods ; Whereas in consequence of the general rise in prices the incidence of 0-25 unit of account on the value of goods has considerably diminished since the introduc ­ tion of this minimum in 1966 ; Whereas, with a view to simplifying the application of the said Regulation , it is therefore possible to fix this minimum at 1 unit of account without prejudicing the attainment of its objectives, HAS ADOPTED THIS REGULATION : Article 1 In Article 6 (5) of Regulation (EEC) No 1059/69 , the figure ' 1 ' shall be substituted for '0-25'. A rticle 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1975 . For the Council The President M. A. CLINTON (') OJ No L 141 , 12 . 6 . 1969 , p . 1 . (-') OJ No L 151 , 7 . 6 . 1973 , p . 1 .